DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 07/14/2021.
Claims 1, 8, and 15 have been amended. 
Claims 6, 13, and 14 are canceled.
Claims 1-5, 7-12, and 15-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 15-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-5, 7-12, and 15-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-5, 7-12, and 15-20, the independent claims (claims 1, 8, and 15) are directed, in part, to managing customer preferences for traveling (e.g. receiving customer request, assigning vehicles, analyzing preferences). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. The managing personal behavior is entered into when the user activities are monitored and analyzed for implementing preferences. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – electronic devices and memory to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0108) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as electronic devices and memory. When considered individually, the electronic devices and memory claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0021]) “various embodiments discussed herein a “client device” should not narrowly be construed as a conventional computing device unless otherwise stated, and any device or component capable of receiving, transmitting, or processing data and communications can function as a client device in accordance with various embodiments.” ([0059]) “The computing devices can be any appropriate devices known or used for submitting electronic requests, as may include desktop computers, notebook computers, smartphones, tablet computers, and wearable computers, among other such options. The network(s) can include any appropriate network for transmitting the request, as may include any selection or combination of public and private networks using wired or wireless connections, such as the Internet, a cellular data connection, a Wi-Fi connection, a local area network connection (LAN), and the like. The service provider environment can include any resources known or used for receiving and processing electronic requests, as may include various computer servers, data servers, and network infrastructure as discussed elsewhere herein. The interface layer can include interfaces (such as application programming interfaces), routers, load balancers, and other components useful for receiving and routing requests or other communications received to the service provider environment.” [0086] “The system can then match the customer's profile to other, similar, profiles and deduce preferences based on the preferences of the similar profiles. Other techniques of predicting preferences based on a group of profiles can be used as known in the art” ([0111]) “The media can correspond to any of various types of media, including volatile and non-volatile memory that may be removable in some implementations. The media can store various computer readable instructions, data structures, program modules, and other data or content. Types of media include, for example, RAM, DRAM, ROM, EEPROM, flash memory, solid state memory, and other memory technology. Other types of storage media can be used as well, as may include optical (e.g., Blu-ray or digital versatile disk (DVD)) storage or magnetic storage (e.g., hard drives or magnetic tape), among other such options.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-5, 7, 9-12, and 16-20 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 1-5, 7-12, and 15-20 are removed in light of Applicant's Amendments of 07/14/2021, which are deemed persuasive as to independent claims 1, 8, and 15. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations amendment of 07/14/2021 at claims 1, 8, and 15 as follows:
The reasons for withdrawal of the rejections under 35 U.S.C. 103 can be found in the Examiner’s Amendment as none of the Prior Art teaches the following limitations
Claim 1
 “assigning, using the machine learning system, based on machine leaning training data, and a first vehicle based on identifying the type of vehicle; 
determining that an electronic device associated with the customer is not being actively utilized by the customer; 
displaying a trip status screen on the electronic device that is not being actively utilized by the customer; and 
withholding displaying of prompts on the electronic device that is not being actively utilized by the customer.”

Claim 8
“automatically determining, using the machine learning system, based on machine learning training data, and using a profile of the customer, one or more customer preferences;
determining that an electronic device associated with the customer is not being actively utilized by the customer; 
displaying a trip status screen on the electronic device that is not being actively utilized by the customer; and 
withholding displaying of prompts on the electronic device that is not being actively utilized by the customer.”

Claim 15
“assign, using the machine learning system, based on machine leaning training data, and a first vehicle based on identifying the type of vehicle; 
determine that an electronic device associated with the customer is not being actively utilized by the customer; 
display a trip status screen on the electronic device that is not being actively utilized by the customer; and 
withhold displaying of prompts on the electronic device that is not being actively utilized by the customer.”

Response to Arguments
Applicant’s arguments filed 07/14/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 07/14/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 8-15 Applicant argues with respect to claims at issue are not directed to an abstract idea and do not fall under any of the three abstract idea categories. 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
 receiving a transportation request from a customer to travel from a first location to a second location; 
 AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 4 of 16 Application Number: 16/585,205automatically determining and using a profile of the customer, one or more customer preferences;
Identifying a type of vehicle to service at least a portion of the transportation request; 
assigning a first vehicle based on identifying the type of vehicle; 
determining that the customer is one of waiting for the first vehicle or is in the first vehicle; 
prompting the customer to provide information relating to one or more customer preferences; 
receiving information relating to the one or more customer preferences; 
analyzing the information relating to the one or more customer preferences; and 
modifying a trip characteristic based on the information; 
determining that an electronic device associated with the customer is not being actively utilized by the customer; 
displaying a trip status screen on the electronic device that is not being actively utilized by the customer; and 
withholding displaying of prompts on the electronic device that is not being actively utilized by the customer;
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations managing steps for submitting and accepting offers, which constitutes methods related to:
managing personal behavior such as following rules and instructions (as receiving customer request, identifying vehicle types, assigning vehicles, customer providing and receiving information, analyzing preferences). 
managing personal behavior which are still considered an abstract idea under the 2019 PEG. The electronic devices are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps that Applicant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.

Applicant argues at pg 13-16 that the claims are similar to Bascom.
In response, the Examiner respectfully disagrees. In Bascom, the court found that the claims were directed to an abstract idea under step one. Id. at 1347–49. Under step two, the court construed the claims in favor of the non-movant and found that the limitations of the claims, taken individually, recited generic computer, network, and Internet components which were not inventive by themselves. Id. at 1349–52. However, the court found that the ordered combination of these limitations provided the requisite inventive concept. Id. The claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.” Id. at 1350. This design permitted the filtering tool to have “both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server.” Id. This was not conventional or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” Id. The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented with generic technical components in a conventional way” from the eligible “technology-based solution” and “‘software-based invention[s] that improve[s] the performance of the computer system itself.’” In this case, the specification fail to describe any improvement on technology. As an alternative, the invention is directed to an improvement on the abstract idea itself, i.e. manipulating and retrieving data. The findings for this claimed invention contrast with what was found in Bascom because the claimed invention have not presented significantly more when considering the additional elements alone and as an order combination. 

At page 9, Applicant argues that, even if the pending claims are considered to be directed to an abstract idea, does not mean the claims are well-understood, routine, or conventional activity.  .
In response, the Examiner respectfully disagrees. In light of the Berkheimer Memo Examiner did pointed to paragraphs of the claimed inventions specification (e.g. para. 0021, 0059, 0086, 0111) that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known, as well as reciting concepts outlined in MPEP 2106.05(d)(II) of several court decisions noting the well-understood, routine and conventional nature of the additional element(s) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) (See pages 5, 10-11 of Final Office Action). 
Moreover, the evidence that Claim 1 represent the Abstract idea include: 
 receiving a transportation request from a customer to travel from a first location to a second location; 
 AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 4 of 16 Application Number: 16/585,205automatically determining and using a profile of the customer, one or more customer preferences;
Identifying a type of vehicle to service at least a portion of the transportation request; 
assigning a first vehicle based on identifying the type of vehicle; 
determining that the customer is one of waiting for the first vehicle or is in the first vehicle; 
prompting the customer to provide information relating to one or more customer preferences; 
receiving information relating to the one or more customer preferences; 
analyzing the information relating to the one or more customer preferences; and 
modifying a trip characteristic based on the information; 
determining that an electronic device associated with the customer is not being actively utilized by the customer; 
displaying a trip status screen on the electronic device that is not being actively utilized by the customer; and 
withholding displaying of prompts on the electronic device that is not being actively utilized by the customer;
Additionally, the Examiner would like to point the Appellant to the 2019 PEG, which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
	Lastly, regarding the limitation “automatically determining, using the machine learning system, based on machine learning training data, and using a profile of the customer”. When determining whether a computer-implemented functional claim would have been obvious, examiners should note that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) (“Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years.”); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also MPEP § 2144.04. Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007); see also MPEP § 2143, Exemplary Rationales D and F. Likewise, it has been found to be obvious to adapt an existing process to incorporate Internet and Web browser technologies for communicating and displaying information because these technologies had become commonplace for those functions. Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1326-27, 87 USPQ2d 1350, 1357 (Fed. Cir. 2008).


Applicant argues at pg 9-13, that the claims are similar to TecSEC and Example 39.
In response, Examiner respectfully disagrees. Regarding, TecSEC the Applicant’s claims are not comparable, as TecSEC is more technical than the instance case. For Example, TecSEC is
A) accessing an object-oriented key manager; B) selecting an object to encrypt; C D) selecting an encryption algorithm; E) encrypting the object according to the encryption algorithm; G) reading the object label; H) determining access authorization based on the object label; and I) decrypting the object if access authorization is granted. TecSEC has clear practical application with the selecting, accessing, encrypting, and decrypting of information; wherein the instant claims does none of that with the received data.
Regarding, Example 39 improved the computer technology for identifying human faces in digital images, which is not similar to the present invention. Specifically, unlike Example 39 that was found to improve the training process of a neural network, it appears the present inventions uses previous received information or additional data to predict problems identified in a trip planning. Examiner respectfully reminds Applicant, regardless of the complexity and/or granularity of the type of data, computational data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself is a judicial exception (i.e. abstract idea).
Lastly, the general use of machine learning techniques does not provide a meaningful limitation to transform the abstract idea into a practical application. The claims discloses the defining of machine learning models at a high-level of generality, without incorporating any updating (i.e. training) limitations. Therefore, currently, the machine learning recited in the claims is solely used a tool to perform the instructions of the abstract idea.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dutta et al., U.S. Patent Number. 10769558, (discussing the managing of ridesharing transportation).
Urmson et al., European Pub. EP3357032A4, (discussing the managing of transportation which includes the scheduling of vehicles).
Agatz et al., Optimization for dynamic ride-sharing: A review, European Journal of Operational Research, Volume 223, Issue 2, 1 December 2012, Pages 295-303 (discussing the analyzing of ride-sharing for scheduling). https://www.sciencedirect.com/science/article/pii/S0377221712003864

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624